     Case 9:17-cv-00050-DLC-KLD Document 226 Filed 09/14/20 Page 1 of 2



                   IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                            MISSOULA DIVISION


   TANYA GERSH,                                    CV 17-50-M-DLC-KLD

                         Plaintiff,
                                                    ORDER
   vs.

   ANDREW ANGLIN, publisher of
   the Daily Stormer,

                         Defendant.

         Plaintiff moves for the admission of Sara E. Hershman to practice before this

Court in this case with John Morrison to act as local counsel. (Doc. 225.) Ms.

Hershman’s application appears to be in order.

         Accordingly, IT IS HEREBY ORDERED that Plaintiff’s motion to admit

Sara E. Hershman pro hac vice is GRANTED on the condition that Ms. Hershman

shall do her own work. This means that Ms. Hershman must do her own writing,

sign her own pleadings, motions, and briefs, and appear and participate personally.

Counsel shall take steps to register in the Court’s electronic filing system (“CM-

ECF”). Further information is available on the Court’s website,

www.mtd.uscourts.gov, or from the Clerk’s Office.
     Case 9:17-cv-00050-DLC-KLD Document 226 Filed 09/14/20 Page 2 of 2



      IT IS FURTHER ORDERED that this Order is subject to withdrawal unless

Ms. Hershman, within fifteen (15) days of the date of this Order, files a pleading

acknowledging her admission under the terms set forth above.

      DATED this 14th day of September, 2020.

                                             ______________________________
                                             Kathleen L. DeSoto
                                             United States Magistrate Judge
